DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1:	Applicants use the phrase “A system, comprising…. one or more hardware processor… to cause the device to perform operations comprising: transmitting…a request…; receiving the dynamic machine readable code….; receiving, a customized user interface in response to an image capture…” (claim 1), but the metes and bounds of this language are unclear. That is, to whom a request is transmitting, from whom the dynamic machine readable code is receiving, and/or from whom a customized user interface is receiving?  Also, it is unclear to the examiner that what device/system is adding the embedded user information and/or analyzing the user information associated with the request?  Finally, the applicant’s use the phases “in response to an image capture of the dynamic machine readable code”, the examiner interprets this to means “in response to capture an image of the dynamic machine readable code”. If this interpretation is correct, the examiner also respectfully advices the applicant to clarify what device/system is capturing the image of the dynamic machine readable code. 
Appropriate corrections/clarifications are required.
Claims 8 and 16 also rejected for similar rationales.
Claims 2-7, 9-15, and 17-20 are rejected because claims 2-7, 9-15, and 17-20 are depended on the rejected claims 1, 8, and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. (US 9710804) and Tilahun et al. (US 10803443) teach a system for generating a virtual payment card having code.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/           Primary Examiner, Art Unit 2887